DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The IDS filed on August 6, 2020 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.  Regarding the Foreign Patent Documents cited on the aforementioned IDS, some issues were noted.  As to Citation Number 10, no copy of this foreign document was provided for the file, and thus the citation has been lined through on the signed IDS copy (it is noted that two copies of Citation Number 11 appear in the file).  As to Citation Numbers 7 and 8, it is believed that these citations are in error.  First, the copies of the documents appearing in the file which are associated with those citations are not relevant at all to the subject matter of this instant application.  It appears that Applicant was trying to cite “D2” and “D4” from the “Written Opinion of the International Searching Authority” (also appearing in the file), because the publication numbers in the written opinion match the application numbers of the publications apparently errantly cited on the IDS.

Specification / Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the use of the legal term “means” (two occurrences).  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on lines 3, 4, 8-9, 13 and 15-16, limitations are recited with vague “can be” phrases which render these limitations unclear as to what is necessarily included by the claim.  It is noted that similar vague “can be” limitations are also found in dependent claims 8, 9, 10 and 12.
Further, regarding claim 1, on lines 8-9 and 15-16, an element of the claimed device is introduced, but is also recited using the transitional phrase “by means of which”.  Thus, it is unclear whether or not Applicant intends to invoke 112(f) for these limitations.  It is noted that claim 8 includes a similar “by means of which” recitation.
Regarding claim 2, the recitation, “the flow path between the rinsing fluid port and the mixing chamber” lacks antecedent basis.  Also, “the rinsing fluid output port” lacks clear antecedent basis.  This element is understood to be the “rinsing liquid output port” introduced in claim 1.
Regarding claim 8, the recitation, “the rinsing fluid output port” lacks clear antecedent basis.  This element is understood to be the “rinsing liquid output port” introduced in claim 1.
Regarding claim 10, the recitation, “with which temperature-control apparatus propellant gas and/or rinsing liquid can be temperature controlled” is awkwardly worded, which renders the recitation somewhat unclear.

Regarding claim 12, the recitation, “which can be passed by propellant gas and/or rinsing liquid” is awkwardly worded, which renders the recitation somewhat unclear.  What exactly does “passed by” mean?
Regarding claim 13, the recitation, “wherein a temperature-control apparatus is provided” is unclear.  Is this introducing an additional element of the claimed “device”?  If so, where exactly is this element “provided”, so that the claim can be understood?

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3, 5, 7, 10, 11, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagiwara et al., JP 2000-153247 A.
	As to claim 1, Hagiwara shows a device (see Figs. 1-4) for nebulizing a rinsing liquid, comprising: a housing (5); a propellant gas port (at 9) which can be connected to a propellant gas reservoir; a rinsing liquid port (at 3) which can be connected to a rinsing liquid reservoir; a mixing chamber (A); a propellant gas flow path (9, 10, 12) which connects the propellant gas port to the mixing chamber; a propellant gas conveying apparatus (16) by means of which propellant gas can be supplied with overpressure to the mixing chamber; a rinsing liquid flow 
	As to claim 2, Hagiwara shows a collection nozzle (7) arranged in a flow path between the rinsing liquid/fluid output port and the mixing chamber (see Fig. 2).
	As to claim 3, the collection nozzle of Hagiwara is shown with a flow duct (6) having a first flow portion (upstream portion of 6) which tapers in a direction of flow and which opens into a second flow portion (downstream portion of 6) with a constant cross-section, which forms a transition into a third flow portion (B) which expands in the direction of flow (see Fig. 2).
	As to claims 5 and 14, rinsing liquid and propellant gas are shown by Hagiwara to enter at a 90 degree angle to one another into the mixing chamber and intersect in the mixing chamber (see Fig. 2).
	As to claims 7, 17 and 18, Hagiwara discloses that the propellant gas conveying apparatus can be such that it generates gas pressure in a range of “about 0.5 to 8 kgf/cm2”, which would allow for propellant gas to enter into the mixing chamber at a pressure which falls within the recited pressure ranges, and would reasonably meet “approximately 8 bar”, as 8 kgf/cm2 converts to approximately 7.85 bar.
	As to claims 10, 11 and 13, Hagiwara discloses inclusion of a temperature-control apparatus as a heating apparatus, with at least one temperature-control element being provided on or in the propellant gas flow path and/or on or in the rinsing liquid flow path (Hagiwara discloses a variety of elements to heat the gas and the liquid, including at least one heater .

10.	Claims 1 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meier et al., DE 10 2012 001 896 A1.
	As to claim 1, Meier shows a device (see Fig. 1) for nebulizing a rinsing liquid, comprising: a housing (at 44); a propellant gas port (defined anywhere within 48, upstream of 56 and downstream of 50) which can be connected to a propellant gas reservoir; a rinsing liquid port (where 62b branches from 62, or at 46.2) which can be connected to a rinsing liquid reservoir; a mixing chamber (within 44); a propellant gas flow path (along 48, up to the point of mixing in the mixing chamber) which connects the propellant gas port to the mixing chamber; a propellant gas conveying apparatus (50) by means of which propellant gas can be supplied with overpressure to the mixing chamber; a rinsing liquid flow path (along 62b, up to the point of mixing in the mixing chamber, or downstream of 46.2 and up to the point of mixing in the mixing chamber) which connects the rinsing liquid port to the mixing chamber; a rinsing liquid output port (at 34) which is connected to the mixing chamber and out of which nebulized rinsing liquid can be output as rinsing fluid, wherein an active rinsing liquid conveying apparatus (60) is present by means of which rinsing liquid can be supplied to the mixing chamber with overpressure (pumping of liquid from 60 is expressly disclosed by Meier).
	As to claim 8, Meier shows a rinsing liquid bypass line (62a, 70) whereby rinsing liquid can be guided past the mixing chamber to the rinsing liquid/fluid output port.

	As to claims 10-13, Meier discloses inclusion of a temperature-control apparatus (56), which are exemplified as one or more heating coils, provided on or in the propellant gas flow path and/or on or in the rinsing liquid flow path (Meier discloses at least electrically operated heating coils which surround propellant gas line 48), whereby propellant gas and/or rinsing liquid can be temperature controlled.

11.	Claim 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al., US Patent Application Publication No. 2015/0122909.
	As to claim 1, Zhu shows a device (see Figs. 1-4) for nebulizing a rinsing liquid, comprising: a housing (at 50); a propellant gas port (201) which can be connected to a propellant gas reservoir; a rinsing liquid port (downstream end of 4, where it connects to C) which can be connected to a rinsing liquid reservoir; a mixing chamber (within 50; see paragraph [0055]); a propellant gas flow path (2, 5001; see paragraph [0044]) which connects the propellant gas port to the mixing chamber; a propellant gas conveying apparatus (20) by means of which propellant gas can be supplied with overpressure to the mixing chamber; a rinsing liquid flow path (C, 402, 5002; see paragraph [0045]) which connects the rinsing liquid port to the mixing chamber; a rinsing liquid output port (at 5007) which is connected to the mixing chamber and out of which nebulized rinsing liquid can be output as rinsing fluid, wherein an active rinsing liquid conveying apparatus (80) is present by means of which rinsing liquid can be supplied to the mixing chamber with overpressure.
.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al.
	Hagiwara shows all of the recited limitations as set forth in claim 3, however Hagiwara is silent as to a cross-section measurement of the second flow portion with a constant cross-section, and thus a dimension of approximately 3.2 mm2 is not expressly disclosed.  
	It should first be noted that it was old and well known in the art of two-fluid mixing and jetting devices to form a flow path of the mixed fluid prior to release therefrom with a converging taper, followed at least by a portion with a constant cross-section, with such resulting in acceleration of the mixed fluid, as desired.  Thus, the dimensions of such a mixed fluid flow path, including the constant cross-section portion (often referred to as a “neck” or “throat” portion) are well known as result-effective variables which directly affect the acceleration.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective 2, as the cross-sectional dimension of at least this portion shown by Hagiwara is a well-known, result-effective variable which directly affects the acceleration of the effluent mixed fluid, and since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ (CCPA 1980).

14.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al.
	Zhu shows all of the recited limitations as set forth in claims 6 and 7, however the narrower pressure ranges and the more specific pressure setting recited in claims 15-18 are not expressly stated by Zhu.  
It should again be noted that the pressure range recitations do not structurally limit the claimed device, and thus the specific pressure limitations also do not structurally limit the claimed device, as they merely represent pressure settings of the active rinsing liquid conveying apparatus and the propellant gas conveying apparatus, which may be selected and changed by a user, as desired.  Regardless, while the recitations of claims 15-18 are not expressly stated in the relied-upon prior art reference, Zhu does expressly disclose that the pressures of each can be more than the expressly stated examples (see again, paragraph [0056]).  Zhu also states that the lower, exemplary pressures conserve energy, but “if energy consumption is not a consideration”, Zhu expressly states that higher pressures of the rinsing liquid and propellant gas entering the mixing chamber result “in more cleaning power”.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the pressure settings of the active rinsing liquid conveying apparatus and the propellant gas In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ (CCPA 1980).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent to Ikeuchi et al. and US Patent Application Publication to Weiss et al. are cited as of interest.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARREN W GORMAN/Primary Examiner, Art Unit 3752